IN THE SUPREME COURT OF PENNSYLVANIA
                                  WESTERN DISTRICT


 IN RE: PETITION OF J.M.Y.                       : No. 117 WAL 2018
                                                 :
                                                 :
 PETITION OF: PENNSYLVANIA STATE                 : Petition for Allowance of Appeal from
 POLICE                                          : the Order of the Superior Court


                                           ORDER



PER CURIAM

       AND NOW, this 17th day of September, 2018, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by

petitioner, is:


       (1)        Did the Pennsylvania Superior Court err when it exercised
                  jurisdiction to review a commitment under 50 P.S. § 7303, when no
                  timely appeal was filed, and the challenge was brought years later
                  under the Pennsylvania Uniform Firearms Act, 18 Pa.C.S. §§
                  6111.1(g)(2) & 6105(f)(1)?